DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 76-107 of the US Patent Application No. 16/539,801 filed 08/13/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76, 77, 79, 89, 92-94, 96, 98-101, 103 and 105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180).
Regarding claims 76 and 96, Robinson discloses a negative pressure wound closure device ([0002]) comprising:
a manifold 112 ([0023]; fig. 3A) that is a wound filler sized and shaped to fit within a wound opening, wherein all elements of the manifold 112 are formed of a porous foam material (page 7, lines 30-32), wherein the filler is capable of sliding during contraction, as required by claim 96.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Robinson does not expressly disclose the filler structured to preferentially contract along at least a first x-direction and inhibit contraction along a second y-direction upon application of a negative pressure, but motivates to do so by disclosing desirability of the manifold to collapse in at least on the first direction, e.g., along the x-axis, and inhibits collapse in at least one second direction, e.g., along the z-axis (page 13, lines 23-24) upon application of a negative pressure.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler to contract along at least a first x-direction and inhibit contraction along a second y-direction upon application of a negative pressure, as taught by Robinson in order to in order to provide the structure with the ability to collapse in the predetermined direction, as directed by Robinson (page 13, lines 23-24).
Regarding claims 77 and 79, Robinson discloses the device comprising a tissue grasping surface (fig. 3A; side surface) extending over an outer peripheral surface of the wound filler 112 (fig. 3A) and comprising a plurality of projecting tissue anchors 126 (fig. 3A) formed integrally in the wound filler, as required by claim 79, that contact tissue at a margin of the wound opening and displace the tissue at the wound margin upon application of the negative pressure (page 6, lines 31-33).
Regarding claim 89, Robinson discloses the invention discussed above but does not expressly disclose the filler having particular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler of the particular shape in order to conform the particular shape of the wound, since it has been held that mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 92, 93, 99 and 100, Robinson discloses the filler having plurality of stabilizer elements extending within the found filler in a z-directions (see fig. 3A) in the form of rods, as required by claims 93 and 100.
Regarding claims 94, 101 and 103, Robinson discloses the filler that can be made of material with different properties (page 7, line 27) that is interpreted as being semi-rigid.
Regarding claims 98, 103 and 105, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore:
Robinson discloses a method for treating a wound ([0002]) comprising:
placing into a wound opening a filler 112 (Abstract, lines 1-2; fig. 3A), formed of a porous foam material (page 7, lines 30-32), as required by claim 105, and consequently, having a pore size and a pore density, wherein the filler is capable of sliding during contraction, as required by claim 103; and
applying a negative pressure to the wound opening (page 2, lines 12-14).
Robinson does not expressly disclose the method, wherein the filler is structured to preferentially contract along at least a first x-direction and inhibit contraction along a second y-direction upon application of a negative pressure, but motivates to do so by disclosing desirability of the manifold to collapse in at least on the first direction, e.g., along the x-axis, and inhibits collapse in at least one second direction, e.g., along the z-axis (page 13, lines 23-24) upon application of a negative pressure.
The rationale of obviousness rejection discussed above in claim 76 is incorporated herein in its entirety.
Claims 78, 90, 106 and 107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309).
Regarding claims 78 and 90, Robinson discloses the invention discussed above having a negative pressure source (page 2, lines 12-14) but does not expressly disclose the device comprising a surface layer below the porous foam to manage fluid within the wound and not to generate granulation.
Adie teaches a wound treatment apparatus (Abstract, lines 1-2) comprising a wound contact layer which is perforated, i.e. is porous, as required by claim 90, ([0137]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the device of Robinson with the wound contact layer, as taught by Adie in order to prevent tissue ingrowth, as motivated by Adie ([0137], lines 11-12).
Regarding claims 106 and 107, Robinson discloses the invention discussed above but does not expressly disclose the device, wherein the porous wound filler material comprises a mesh.
Adie teaches a wound treatment apparatus (Abstract, lines 1-2), wherein the porous wound filler material comprises a mesh ([0225]) that is a mesh extending around a shape of the filler, as required by claim 107.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler of Robinson comprising a mesh, as taught by Adie in order to employ the material of the type conventionally known in the art.
Claims 97 and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180) in view of Robinson et al. (US 2011/0178451).
Robinson ‘180 discloses the invention discussed above but does not expressly disclose the device having cleavage lines to provide for removal of one or more sections.
 Robinson ‘451 teaches a wound insert (Abstract, lines 1-3) having a low-density regions, i.e. cleavage lines ([0064]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the device of Robin ‘180 with the cleavage lines, as taught by Robinson ‘451 in order to tear away the desired region, as motivated by Robinson ‘451 ([0064]).
Allowable Subject Matter
Claims 80-88, 91, 95, and 102 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 80, the closest prior art of record Robinson et al. (WO 2010/075180), Adie et al. (US 2011/0282309), Robinson et al. (US 2011/0178451), US 2005/0209574 and US 2011/0282309 fail to teach, suggest or render obvious the plurality of tissue anchors projecting outward from the film provided over a surface of the wound filler material.
Robinson et al. (WO 2010/075180) discloses most of claimed limitations except for the film provided over a surface of the wound filler, wherein tissue anchors projecting outward form this film.
None of cited prior art remedies this deficiency.
Regarding claims 82 and 91, the closest prior art of record Robinson et al. (WO 2010/075180), Adie et al. (US 2011/0282309), Robinson et al. (US 2011/0178451), US 2005/0209574 and US 2011/0282309 fail to teach, suggest or render obvious the presence of different regions in the porous foam wound filler having different pore sizes or pore densities.
Robinson et al. (WO 2010/075180) discloses most of claimed limitations including claimed stabilizing structure and porous foam wound filler except for the presence of different regions having different pore sizes or pore densities.
Other references listed above also disclose porous wound fillers but do not remedy the deficiency of different regions having different pore sizes or pore densities.
Regarding claims 95 and 102, the closest prior art of record Robinson et al. (WO 2010/075180), Adie et al. (US 2011/0282309), Robinson et al. (US 2011/0178451), US 2005/0209574 and US 2011/0282309 fail to teach, suggest or render obvious stabilizer elements separated by flexible material.
Robinson et al. (WO 2010/075180) discloses most of claimed limitations including presence of stabilizer elements except for the flexible material separating stabilizer elements from each other. None of cited references remedy this deficiency.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781